PER CURIAM.
This is an appeal from an order allowing attorney’s fees in an eminent domain proceeding. The point presented challenges the amount of the fee.
The record reveals that the fee was less an amount than the amount testified to by any of the three expert witnesses. The City declined to present any evidence and stated upon inquiry by the trial judge, “I don’t know what a reasonable fee is . 1 want to throw that in your lap.” Upon further inquiry by the trial judge, the City stated that in such matters it used a rule of thumb of ten percent of the award. The amount allowed in this unusual and difficult case is less than twelve percent of the award. We conclude that the City has failed to show an abuse of judicial discretion. See Florida East Coast Railway Co. v. Martin County, Fla.1965, 171 So.2d 873; Dean v. State Road Department, Fla.App.1966, 184 So.2d 517.
Affirmed.